Clement, C. J.
The plaintiff on'September 3, 1886, was about six and a half years of age; and on that day, while attempting to cross tiackett street, in this city, was struck by a horse attached to a horse-car on one of the defendant’s lines, and was thrown down and severely injured. It was conceded on the trial that the car had no conductor, and there was testimony tending to *757show that the driver was, at the time, directing his attention to the rear of the ear, and was not on the lookout for foot travelers crossing the street. Such testimony was contradicted by the witnesses for the defense; and the jury, after seeing and hearing all the witnesses, decided to give credit to the statements made on the part of the plaintiff, and rendered a verdict in her favor for $3,500. We have carefully examined the record, and hold that the verdict is not against the weight of evidence. We also think that it was not error to permit the plaintiff to testify, as she knew at the time she gave her testimony that she would be punished if she told an untruth, and was competent as a witness, on the authority of Jones v. Railroad Co., 3 N. Y. Supp. 253, (recently decided by the general term of this court.) We have examined the other exceptions in the case, and do not find error, either in the rulings of the trial judge, or in his charge. The judgment and order denying new trial must be affirmed, with costs.
Van Wyck, J., concurs.